Smith, Chief Judge.
James William Reeves appeals his conviction for sexual battery after denial of his motion for new trial. The evidence shows that Reeves, a former employee of a specialty care facility, fondled the breasts of the victim, a wheelchair-bound resident patient at the facility. The encounter was witnessed by another resident of the facility, who corroborated the victim’s account. Reeves’s sole enumeration of error is that the evidence was insufficient to support the verdict. The entire argument and citation of authority section of his two-page brief consists of the following sentence: “The evidence adduced at trial was insufficient to authorize a rational trier of fact to find Appellant guilty of Sexual Battery beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (1979).” He makes no citation to the record and cites no other authority in his brief.
Having reviewed the evidence in the light most favorable to the verdict, we find that a rational trier of fact could have found appellant guilty of the crime for which he was convicted beyond a reasonable doubt under Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


Ruffin, P. J., and Miller, J., concur.

*802Decided August 19, 2003.
Julian M. Ti'eadaway, for appellant.
Barry E. Morgan, Solicitor-General, Sandra G. Dawson, Jessica K. Moss, Assistant Solicitors-General, for appellee.